Name: Council Directive 81/421/EEC of 10 June 1981 derogating in favour of the Italian Republic from Directive 73/403/EEC on the synchronization of general population censuses
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-06-23

 Avis juridique important|31981L0421Council Directive 81/421/EEC of 10 June 1981 derogating in favour of the Italian Republic from Directive 73/403/EEC on the synchronization of general population censuses Official Journal L 165 , 23/06/1981 P. 0011****( 1 ) OJ NO L 347 , 17 . 12 . 1973 , P . 50 . COUNCIL DIRECTIVE OF 10 JUNE 1981 DEROGATING IN FAVOUR OF THE ITALIAN REPUBLIC FROM DIRECTIVE 73/403/EEC ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 81/421/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 213 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS COUNCIL DIRECTIVE 73/403/EEC OF 22 NOVEMBER 1973 ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 1 ) STIPULATES THAT MEMBER STATES SHALL CONDUCT A GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY 1981 ; WHEREAS SERIOUS ADMINISTRATIVE DIFFICULTIES , WHICH COULD NOT HAVE BEEN FORESEEN AT THE TIME WHEN THE DIRECTIVE WAS ADOPTED , HAVE ARISEN IN THE ITALIAN REPUBLIC AND PREVENT THE PROPER CONDUCT OF THE CENSUS DURING THAT PERIOD ; WHEREAS IT IS PROPOSED TO CONDUCT THE SAID GENERAL POPULATION CENSUS IN THE ITALIAN REPUBLIC BETWEEN 1 SEPTEMBER AND 31 DECEMBER 1981 , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM ARTICLE 1 OF DIRECTIVE 73/403/EEC , THE ITALIAN REPUBLIC SHALL CONDUCT THE GENERAL POPULATION CENSUS DURING THE PERIOD BETWEEN 1 SEPTEMBER AND 31 DECEMBER 1981 . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 10 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT W . ALBEDA